ARSe APSE GOMENSR RBeeument 4 Else OFis/se FSET ae
a U.S. Department of Justice

 

United States Attorney
Southern District of New York

 

United States District Courthouse
300 Quarropas Street
White Plains, New York 10601

July 13, 2020
BY ECF and EMAIL

The Honorable Nelson S. Roman
United States District Judge
Southern District of New York
300 Quarropas Street

White Plains, New York 10601

MEMO. ENDORSED

Re: United States v. Anthony Lauria, et al., 19 Cr. 449 (NSR)

Dear Judge Roman:

    

The Government respectfully requests leave to file excess pages in opposition to i}
defendants’ pretrial motions for suppression and other relief. (Dkt. Nos. 52, 54, 60). The
Government’s opposition exceeds 25 pages because it responds to three of the defendants’
motions, each of which raised numerous separate issues.

Respectfully submitted,

AUDREY STRAUSS
Acting United States Attorney

 

 

Lindsey Keenan
Assistant United States Attorney
(914) 993-1907

cc: Samuel Braverman, Esq. (by ECF) tionis™ ¥ anted.
Howard Tanner, Esq. (by ECF) The applica ion PReniod

Jason Ser, Esq. (by ECF) oO Aken

Naleon S. Roman, U.S.D.J,
Dated: 7) | ty | 2020

White Plains; New York 10601.”

 

USDC SONY | Clerk of the Court requested to terminate the motion
DGCLU UMENT (doc. 71).
| ELECTRONICALLY Fil
